Citation Nr: 1136087	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-23 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased disability rating (evaluation) in excess of 20 percent for service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1949 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a 
May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire increased rating period, the service-connected right shoulder disability did not manifest limitation of motion of the right arm midway between side and shoulder level; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the right shoulder.


CONCLUSION OF LAW

For the entire increased rating period, the criteria for a disability rating in excess of 20 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in November 2008 that informed of the requirements needed to establish an increased evaluation for right shoulder disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected right shoulder disability.  VA provided the Veteran with examinations in May 2009 and April 2011.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining X-rays.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected right shoulder disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Regarding painful motion due to arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Right Shoulder Increased Disability Rating

The Veteran is in receipt of a 20 percent rating for service-connected right shoulder disability under the provisions of 38 C.F.R. § 4.71a, DC 5201.  Under DC 5201 (arm, limitation of motion of), a 20 percent rating is available where limitation is at shoulder level.  A 30 percent rating for the dominant shoulder, or a 20 percent rating for the minor shoulder is available where limitation is midway between side and shoulder level.  A 40 percent rating for the dominant shoulder, or a 30 percent rating for the minor shoulder is available where limitation is to 25 degrees.  Plate I under 38 C.F.R. § 4.71a reveals that shoulder level is equivalent to 
90 degrees of shoulder forward flexion or abduction.  

The Veteran's dominant arm is his right arm, as determined by the May 2009 VA examiner.  Therefore, his service-connected right shoulder is the major appendage.

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 20 percent for service-connected right shoulder disability for any period.  For the entire increased rating period, the Veteran's service-connected right shoulder disability did not manifest limitation of motion of the right arm midway between side and shoulder level; did not manifest recurrent episodes of dislocation or  subluxation; and did not manifest malunion, nonunuion, or ankylosis of the right shoulder.

The May 2009 VA joints examination reflects that the Veteran suffered functional limitations of not being able to lift heavy objects.  The Veteran reported that he experienced pain and stiffness in the right shoulder.  The VA examiner reported crepitus and tenderness of the right shoulder.  The VA examiner also reported no periods of flare-up or episodes of dislocation or  subluxation.  The diagnosis was post-traumatic arthritis of the right shoulder.  

A range of motion summary in May 2009 indicated that the Veteran's right flexion was 0 to 110 degrees.  Right abduction was 0 to 120 degrees.  Right internal rotation was 0 to 70 degrees.  Right external rotation was 0 to 70 degrees.  On repetitive use, the VA examiner opined that there was additional limitation of motion due to pain.  On repetitive use, right flexion was 0 to 90 degrees; right abduction was 0 to 100 degrees; right internal rotation was 0 to 70 degrees; and right external rotation was 0 to 60 degrees.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The April 2011 VA joints examination reflects that the Veteran suffered functional limitations of not being able to lift heavy objects and was unable to play certain sports.  The Veteran reported that he experienced pain and stiffness in the right shoulder.  The VA examiner reported crepitus and tenderness of the right shoulder.  The VA examiner also reported periods of flare-up, but no episodes of dislocation or subluxation.  The diagnosis was traumatic arthritis of the right shoulder.  

A range of motion summary in April 2011 indicated that the Veteran's right flexion was 0 to 110 degrees.  Right abduction was 0 to 5 degrees.  Right internal rotation was 0 to 40 degrees.  Right external rotation was 0 to 90 degrees.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  In a June 2011 VA addendum, the VA examiner reported a typographical error in the range of motion summary in the April 2011 VA joints examination.  The June 2011 VA addendum indicated that the Veteran's right flexion was 0 to 110 degrees.  Right abduction was 0 to 105 degrees.  Right internal rotation was 0 to 90 degrees.  Right external rotation was 0 to 40 degrees.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function, such as not being able to lift heavy objects or play certain sports, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the May 2009 VA examination report reflects repetitive motion did show additional limitation of motion due to pain; however, the right flexion was limited, at worst, to 90 degrees, which is shoulder level.  The April 2011 VA examination report reflects repetitive motion did show additional limitation of motion due to the pain.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a rating greater than 20 percent for the right shoulder disability.  DC 5202 provides a 30 percent rating for infrequent and frequent recurrent dislocation of the scapulohumeral joint of the major shoulder, and a 50 percent rating for fibrous union of the major shoulder.  There has been no clinical notation or assertion on the part of the Veteran that his right shoulder is subject to recurrent dislocation, or that there is nonunion, malunion, or ankylosis of the joint, or fibrous union.  On the contrary, VA examiners in May 2009 and April 2011 found no episodes of dislocation or subluxation and no malunion, nonunion, or ankylosis of the right shoulder.  The maximum rating under DC 5203 for impairment of the clavicle or scapula is 20 percent; therefore, DC 5203 would not provide an increased rating.  

For these reasons, the Board finds the criteria for a rating in excess of 20 percent for right shoulder disability have not been met or more nearly approximated for any period of increased rating claim.  Because the weight of the evidence shows that the Veteran's service-connected right shoulder disability did not manifest limitation of motion of the right arm midway between side and shoulder level; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the right shoulder at any time during the increased rating period, an increased rating in excess of 20 percent is not warranted for any period.  38 C.F.R. § 4.71a, DCs 5200-5203.  For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 20 percent for right shoulder disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected right shoulder disability.  The service-connected right shoulder disability rating criteria specifically provide for ratings based on the presence of painful arthritis and limitation of motion of the right shoulder (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca).  Because the schedular rating criteria is adequate to rate the Veteran's service-connected right shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating for right shoulder disability in excess of 20 percent is denied. 


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


